PER CURIAM.
This appeal and cross-appeal challenge the trial court’s award of certain items of personal property. A review of the record indicates sufficient competent evidence exists to uphold the trial court’s award of all the items of personal property, with the exception of the Sears posthole digger. Therefore, we remand with instructions to award the posthole digger to appellee and to amend the final judgment accordingly.
We affirm in all other respects.
GRIMES, A.C.J., and CAMPBELL and SCHOONOVER, JJ., concur.